                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN


 JOSÉ SOTO,

                            Plaintiff,
        v.
                                                              OPINION & ORDER
 NANCY WHITE, JEFFREY MANLOVE,
 DONNA LARSON, BELINDA SCHRUBBE,                                  17-cv-551-jdp
 ANN YORK, GAIL WALTZ, AMY GUNDERSON,
 ANN SCARPITA, and CHRYSTAL MARCHANT,

                            Defendants.


       The court held a telephonic conference to address plaintiff José Soto’s motion for

motion for leave to pay for depositions using release account funds, Dkt. 35, and other

related issues. The purpose of this order is to memorialize conclusions made and deadlines

set during the hearing.

       IT IS ORDERED that:

       1) By November 9, 2018, defendants will file supplemental briefing addressing the
          following issues:
              a. Whether the court should allow Soto to conduct depositions at Waupun
                 Correctional Institute using a recording device and in the presence of a
                 notary;
              b. Whether Soto is being provided adequate access to the legal library;
              c. The status of the bag of legal materials that Soto says was taken from him
                 and never returned;
              d. Soto’s allegation that he has been placed in segregation and is being
                 housed in an unsanitary cell as retaliation for this litigation.

       2) The summary judgment briefing schedule is amended as follows:
             a. On December 14, 2018, defendants will file their motion for summary
                judgment;
             b. On January 4, 2019, Soto will file his response to defendant’s motion,
                along with his own motion for summary judgment should he choose to
                file one;
      c. On January 25, 2019, defendants will file their reply in support of their
         motion for summary judgment, as well as their response to any summary
         judgment motion filed by Soto;
      d. On February 8, 2019, Soto will file his reply in support of his motion for
         summary judgment, should he choose to file one.

3) The court will have another copy of its October 4, 2018 order, Dkt. 43, mailed
   to Soto, and defendants’ counsel has agreed to transmit a copy to the institution
   for delivery to Soto as well.


Entered October 18, 2018.

                                   BY THE COURT:

                                   /s/
                                   ________________________________________
                                   JAMES D. PETERSON
                                   District Judge




                                     2
